DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments, filed 22 October 2021, to claims 24, 28-31, 34, 37, 40, and 43 are acknowledged by the Examiner. Applicant additionally cancelled claim 33.
Claims 24-32 and 34-43 are currently pending and examined below.
Response to Arguments
In response to applicant’s argument for the claims rejected by Wilford, et al. as modified by Bell, et al., that Wilford, et al. as modified by Bell, et al. does not disclose the newly added limitations “a perimeter fence coupled to and disposed around perimeters of the first fluid bladder, the second fluid bladder, and the air bladder” of claims 24 and 40 and “a perimeter fence coupled to and disposed around the first fluid bladder, the gas bladder, and the second fluid bladder” of claim 37, the Examiner agrees.  However, these limitations were not previously presented and therefore they were not searched.  As such the scope of the claim changed and a new grounds of rejection has been provided to teach the newly added limitations by a tertiary reference, Lowe, et al., which teaches an analogous multi-sectional therapy wrap (reinforced therapeutic wrap, title, abstract) wherein a perimeter fence is coupled to and disposed around perimeters of the analogous fluid and air bladders (sleeve 41 acts as a cover for fluid and gas pressure bladders 37, 38, sleeve 
Information Disclosure Statement
The information disclosure statement filed 26 October 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-29, 34, 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0012169 A1 to Wilford, et al. further in view of US 5,411,541 to Bell, et al. further in view of US 2012/0172774 A1 to Lowe, et al.. (With extrinsic evidence provided by Webster Dictionary, https://www.merriam-webster.com/dictionary/shunt).
Regarding claim 24, Wilford, et al. discloses a multi-sectional therapy wrap (therapeutic wrap 400 having multiple sectional lobes, Figs 4-5, title, p. [0026, 0037]), the therapy wrap comprising:
	a first wrap section (“first wrap section”, see annotated Figure 4 below, p. [0037-0038]) comprising a first fluid bladder (lobe 403, multiple sheets and hoses are sealed together to form cavities between the sheets so as to only allow for the ingress and egress of fluid through the hoses, thus constituting lobe 403 as a fluid bladder, see annotated Figure 4 below, p. [0037- 0038]), the first fluid bladder having a first interior fence that defines a first fluid flow path through the first fluid bladder (seal 414 bisects the entirety of lobe 403 thus forming a first fluid flow path wherein the fluid can only flow in through the gap 414b and out through the gap 414a, see annotated Fig 4 below, p. [0038]);
	a second wrap section (“second wrap section”, see annotated Fig 4 below, p. [0037-0038]) comprising a second fluid bladder (lobes 401 and 402 form the second fluid bladder, as multiple sheets and hoses are sealed together to form cavities between the sheets so as to only allow for the ingress and egress of fluid through the hoses, thus constituting the lobes 401, 402 as a fluid bladder, see annotated Fig 4 below, p. [0037-0038]), the second fluid bladder having a second interior fence that defines a second fluid flow path through the second fluid bladder (seals 415 and 416 extend from seal 414 into lobes 401, 402 toward seal 410 leavings gaps 415a and 416a between the distal ends of seals 415, 416 and the seal 410, thus forming a second fluid flow path wherein the fluid 
	a junction (junction point, see square box in annotated Fig 4 below, p. [0038-0039]) connecting the first fluid bladder of the first wrap section with the second fluid bladder of the second wrap sections (the junction point is formed between lobe 403 and lobes 401, 402, p. [0039]), the junction partitioned into a first portion and a second portion with a third interior fence (the junction is created via seals which divide the junction into a "junction-first portion" and a “junction-second portion” which extend inward from seal 410, see annotated Fig 4 below, p. [0037, 0038]), wherein the third interior fence is aligned with both the first interior fence and the second interior fence to integrate the first fluid flow path with the second fluid flow path (the junction seals are aligned with seal 414  of the lobe 403 and seals 415, 416 of lobes 401, 402 thus integrating the first fluid flow path with the second fluid flow path, see second annotated Fig 4 below for integrated fluid flow path between the first fluid bladder, the junction, and the second fluid bladder, p. [0038]).

    PNG
    media_image1.png
    835
    1020
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    720
    845
    media_image2.png
    Greyscale

While Wilford, et al. further discloses the ability for there to be any number of additional layers and that each of the cavities created by the sealing of the layers together do not need to overlap (p. [0024-0025]), Wilford, et al. does not explicitly disclose an air bladder covering only the first fluid bladder; and a perimeter fence coupled to and disposed around perimeters of the first fluid bladder, the second fluid bladder, and the air bladder.
Bell, et al. teaches an analogous therapy wrap (portable fluid therapy device, title, abstract) having an analogous first fluid bladder (inner chamber 210 is separated by the membrane 212 into two regions, the “first fluid bladder” is being considered the hot water receiving region 214, Figs 18-19, col 10 lines 41-68) and an analogous second fluid bladder (inner chamber 210 is separated by the membrane 212 into two regions, the “second fluid bladder” is being considered the cold water receiving region 216, Figs 18-19, col 10 lines 41-68) wherein an air bladder (outer chamber 208 is adapted to be selectively inflated with air, Figs 18-19, col 10 lines 41-68, col 11 lines 1-6) only covers the first fluid bladder (outer chamber 208 only covers the hot water receiving region 214 as the outer chamber 208 shares an intermediate wall 206 hot water receiving portion 214, Figs 18-19, col 10 lines 41-68) providing additional support and comfort to the patient who is wearing the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first fluid bladder as disclosed by Wilford, et al. to include an air bladder only covering the first fluid bladder as taught by Bell, et al. in order to provide additional support and comfort to the patient who is wearing the device.
While Wilford, et al. as modified by Bell, et al. discloses the first and second fluid bladders and the air bladder, Wilford, et al. as modified by Bell, et al. does not explicitly disclose a perimeter 
Lowe, et al. teaches an analogous multi-sectional therapy wrap (reinforced therapeutic wrap, title, abstract) wherein a perimeter fence is coupled to and disposed around perimeters of the analogous fluid and air bladders (sleeve 41 acts as a cover for fluid and gas pressure bladders 37, 38, sleeve formed of an inner front portion and an outer back portion wherein the inner and outer portions are sewn together to form a seam which encircles the bladders entirely thus would act as a perimeter fence around the perimeters of the bladders, Figs 3-4, p. [0102-0107]) providing additional protection to the bladders, comfort to the wearer, and the ability to remove and clean the covering if needed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified perimeters of the fluid and air bladders as disclosed by Wilford, et al. as modified by Bell, et al. to have a perimeter fence coupled to and disposed around perimeters of the fluid and air bladders as taught by Lowe, et al. in order to provide additional protection to the bladders, comfort to the wearer, and the ability to remove and clean the covering if needed.
Regarding claim 25, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 24 above. Wilford, et al. further discloses wherein the first wrap section comprises two sheets of material that are welded together to form the first fluid bladder (the wrap 400 is made up of four sheets of material that are sealed together, the “first wrap section” has first and second sheets of material that are welded together to form lobe cavity 403, p. [0021]), and the second wrap section comprises a third sheet welded to one of the two sheets that form the first fluid bladder (“second wrap section” is formed of the first and second sheets 
Regarding claim 26, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 24 above. Wilford, et al. further discloses a manifold in fluid communication with the first wrap section (plurality of hoses 411-413 used for filling the lobe cavities with fluid, Fig 4, p. [0038]), the manifold comprising a fluid inlet (fluid ingresses through hose 411, Fig 4, p. [0037-0038]) and a fluid outlet (fluid egresses through hose 413, Fig 4, p. [0037, 0038]) in fluid communication with the first fluid bladder (the seal 414 forms a fluid pathway in love 403 such that fluid entering the cavity from hose 411 is forced around the seals 414, 415, 416 through the first lobe 403 into the second lobes 401, 402, before it returns to the first lobe 403 and egresses from hose 413, see annotated Fig 4 above in claim 1 for fluid flow pathway, p. [0038]).
Regarding claim 27, 
Regarding claim 28, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al.  discloses the invention as applied to claim 24 above. Wilford, et al. further discloses wherein the first fluid bladder comprises attachment points (lobe 403 comprises a patterned seal that constitutes attachment points, see annotated Figure 4 below, p. [0038]) that are configured to limit expansion of the first fluid bladder and facilitate fluid flow through the first fluid bladder (patterned seals “large circular seals" and “small circular seals” may be formed throughout wrap 400 although they are not explicitly described in regards to the Figure 4 embodiment, they are shown in Figure 4; additionally Figure 3 describes the potential patterning that may be used in all embodiments of the applications: additional patterned seals may also be formed, such as the pattern of comparatively large circular seals 315 and small circular seals 316 depicted in Figure 2, the patterned seals minimize wrap deformation, keeping the overall profile of the wrap low, they also help evenly distribute fluid throughout the entirety of the wrap, p. [0033, 0038]).

    PNG
    media_image3.png
    716
    825
    media_image3.png
    Greyscale

Regarding claim 29, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 28 above. Wilford, et al. further discloses wherein the second fluid bladder comprises attachment points (lobes 401, 402 comprise a patterned seal that constitutes attachment points, see annotated Figure 4 above in claim 5, p. [0038]) that are configured to limit the expansion of the second fluid bladder and facilitate fluid flow through the second fluid bladder (patterned seals “large circular seals" and “small circular seals” may be formed throughout wrap 400 although they are not explicitly described in regards to the Figure 4 embodiment, they are shown in Figure 4; additionally Figure 3 describes the potential patterning that may be used in all embodiments of the applications: additional patterned seals may also be formed, such as the pattern of comparatively large circular seals 315 and small circular seals 316 depicted in Figure 2, the patterned seals minimize wrap deformation, keeping the overall profile of the wrap low, they also help evenly distribute fluid throughout the entirety of the wrap, p. [0033, 0038]).
Regarding claim 34, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 24 above. 
While Wilford, et al. further discloses wherein lobe 403 comprises a patterned seal that creates passageways in which fluid can evenly flow and distribute through and around the device while minimizing the wrap deformation and therefore increasing the stiffness of the lobe while keep the overall profile of the wrap low thus maintaining the shape of the lobe 403, p. [0021, 0033, 0038], Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. does not explicitly disclose wherein the first wrap section comprises one or more inserts adapted to maintain the shape of the first wrap section against compression.
Lowe, et al. further teaches wherein the analogous first wrap section comprises one or more inserts adapted to maintain the shape of the first wrap section against compression (fluid bladder 37 has one or more reinforcement members 101 which impart increased strength to the local region where they are positioned such that the shape of the fluid bladder 37 is maintained, Fig 8, p. [0174-0176, 0179]) providing increased strength to the local region where they are positioned within the fluid bladder (Lowe, et al., p. [0179]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first wrap section as disclosed by Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. to comprise one or more inserts adapted to maintain the shape of the first wrap section against compression as further taught by Lowe, et al. in order to provide increased strength to the local region where they are positioned within the fluid bladder (Lowe, et al., p. [0179]).
Regarding claim 36, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 24 above. Wilford, et al. further discloses one or more shunts disposed within the junction (lobes 401, 402, and 403 comprise a patterned seal that creates passageways in which fluid can flow through and around and are therefore considered a shunt, Fig 4, p. [0038]; Webster Dictionary defines "shunt" (noun) as “a surgical passage created to divert fluid from one vessel or part to another, also: a device used to establish a similar passage”, see attached NPL page 4 definition 1c), wherein the one or more shunts are configured to prevent or reduce the likelihood of kinking in the junction (patterned seals “large circular seals" and “small circular seals” may be formed throughout wrap 400 although they are not explicitly described in regards to the Figure 4 embodiment, they are shown in Figure 4; additionally Figure 3 describes the potential patterning that may be used in all embodiments of the applications: additional 
Regarding claim 37, Wilford, et al. discloses a multi-sectional therapy wrap (therapeutic wrap 400 having multiple sectional lobes, Figs 4-5, title, p. [0026, 0037]), the therapy wrap comprising:
	a first wrap section (“first wrap section”, see annotated Figure 4 below, p. [0037-0038]) comprising a first fluid bladder (lobe 403, multiple sheets and hoses are sealed together to form cavities between the sheets so as to only allow for the ingress and egress of fluid through the hoses, thus constituting lobe 403 as a fluid bladder, see annotated Figure 4 below, p. [0037- 0038]), the first fluid bladder having a first interior fence that defines a first fluid flow path through the first fluid bladder (seal 414 bisects the entirety of lobe 403 thus forming a first fluid flow path wherein the fluid can only flow in through the gap 414b and out through the gap 414a, see annotated Fig 4 below, p. [0038]);
	a second wrap section (“second wrap section”, see annotated Fig 4 below, p. [0037-0038]) comprising a second fluid bladder (lobes 401 and 402 form the second fluid bladder, as multiple sheets and hoses are sealed together to form cavities between the sheets so as to only allow for the ingress and egress of fluid through the hoses, thus constituting the lobes 401, 402 as a fluid bladder, see annotated Fig 4 below, p. [0037-0038]), the second fluid bladder having a second interior fence that defines a second fluid flow path through the second fluid bladder (seals 415 and 416 extend from seal 414 into lobes 401, 402 toward seal 410 leavings gaps 415a and 416a between the distal ends of seals 415, 416 and the seal 410, thus forming a second fluid flow path wherein the fluid 
	a junction (junction point, see square box in annotated Fig 4 below, p. [0038-0039]) connecting the first fluid bladder of the first wrap section with the second fluid bladder of the second wrap sections (the junction point is formed between lobe 403 and lobes 401, 402, p. [0039]), the junction partitioned into a first portion and a second portion with a third interior fence (the junction is created via seals which divide the junction into a "junction-first portion" and a “junction-second portion” which extend inward from seal 410, see annotated Fig 4 below, p. [0037, 0038]), wherein the third interior fence is aligned with both the first interior fence and the second interior fence to integrate the first fluid flow path with the second fluid flow path (the junction seals are aligned with seal 414  of the lobe 403 and seals 415, 416 of lobes 401, 402 thus integrating the first fluid flow path with the second fluid flow path, see second annotated Fig 4 below for integrated fluid flow path between the first fluid bladder, the junction, and the second fluid bladder, p. [0038]).

    PNG
    media_image1.png
    835
    1020
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    720
    845
    media_image2.png
    Greyscale

While Wilford, et al. further discloses the ability for there to be any number of additional layers and that each of the cavities created by the sealing of the layers together do not need to overlap (p. [0024-0025]), Wilford, et al. does not explicitly disclose a gas bladder operable only on the first fluid bladder; and a perimeter fence coupled to and disposed around perimeters of the first fluid bladder, the second fluid bladder, and the gas bladder.
Bell, et al. teaches an analogous therapy wrap (portable fluid therapy device, title, abstract) having an analogous first fluid bladder (inner chamber 210 is separated by the membrane 212 into two regions, the “first fluid bladder” is being considered the hot water receiving region 214, Figs 18-19, col 10 lines 41-68) and an analogous second fluid bladder (inner chamber 210 is separated by the membrane 212 into two regions, the “second fluid bladder” is being considered the cold water receiving region 216, Figs 18-19, col 10 lines 41-68) wherein an gas bladder (outer chamber 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first fluid bladder as disclosed by Wilford, et al. to include a gas bladder operable only on the first fluid bladder as taught by Bell, et al. in order to provide additional support and comfort to the patient who is wearing the device.
While Wilford, et al. as modified by Bell, et al. discloses the first and second fluid bladders and the air bladder, Wilford, et al. as modified by Bell, et al. does not explicitly disclose a perimeter fence coupled to and disposed around perimeters of the first fluid bladder, the second fluid bladder, and the gas bladder.
Lowe, et al. teaches an analogous multi-sectional therapy wrap (reinforced therapeutic wrap, title, abstract) wherein a perimeter fence is coupled to and disposed around perimeters of the analogous fluid and gas bladders (sleeve 41 acts as a cover for fluid and gas pressure bladders 37, 38, sleeve formed of an inner front portion and an outer back portion wherein the inner and outer portions are sewn together to form a seam which encircles the bladders entirely thus would act as a perimeter fence around the perimeters of the bladders, Figs 3-4, p. [0102-0107]) providing additional protection to the bladders, comfort to the wearer, and the ability to remove and clean the covering if needed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified perimeters of the fluid and gas bladders as 
Regarding claim 38, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 37 above. Wilford, et al. further discloses wherein the first wrap section comprises three sheets of material that are welded together to form the first fluid bladder and the second fluid bladder, and the second wrap section comprises a fourth sheet welded to one of the three sheets that form the first fluid bladder (the wrap 400 is made up of four sheets of material that are sealed together, both the “first wrap section” and “second wrap section” have a front side 400a made of first and second sheets of material that are welded together to form fluid filled lobe cavities 401-403 on the front side 400a of wrap 400, and a back side 400b made of third and fourth sheets of material that are welded together to form gas filled lobe cavities 401-403 on the back side 440b of the wrap 400,  the first and second sheets are welded together by the first seal, the third and fourth sheets are welded together by a second seal, a third seal is then used to weld together at least one of the first or second sheets to at least one of the third or fourth sheets, however  p. [0021, 0023-0025]).
Regarding claim 39, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 37 above. Wilford, et al. further discloses a manifold in fluid communication with the first wrap section (plurality of hoses 411-413 used for filling the lobe cavities on both sides 400a, 400b with fluid or gas, Fig 4, abstract, p. [0037-0039]), the manifold comprising a fluid inlet (fluid ingresses through hose 411, Fig 4, p. [0037-0038]) and a fluid outlet (fluid egresses through hose 413, Fig 4, p. [0037, 0038]) in fluid communication with 
Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. does not disclose a gas line in communication with the gas bladder.
Bell, et al. further teaches a gas line in communication with the gas bladder (outer chamber 208 has an inlet/outlet valve port 218 and a purge mechanism 228 that is fluidly coupled to a hand-held air pump 32 which allows for the outer chamber 208 to be filled separately from the other chambers, Figs 18-19, col 10 lines 58-68, col 11 lines 1-6) providing the ability to inflate the outer chamber individually from the other chambers while also providing a purge mechanism to prevent over-inflation thus ensuring the chamber is filled to the optimal amount to provide support and comfort to the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas bladder as disclosed by Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. to have a gas line in communication therewith as further taught by Bell, et al. in order to provide the ability to inflate the outer chamber individually from the other chambers while also providing a purge mechanism to prevent over-inflation thus ensuring the chamber is filled to the optimal amount to provide support and comfort to the patient.
Regarding claim 40, Wilford, et al. discloses a multi-sectional therapy wrap (therapeutic wrap 400 having multiple sectional lobes, Figs 4-5, title, p. [0026, 0037]), the therapy wrap comprising:

	a second wrap section (“second wrap section”, see annotated Fig 4 below, p. [0037-0038]) comprising a second fluid bladder (lobes 401 and 402 form the second fluid bladder, as multiple sheets and hoses are sealed together to form cavities between the sheets so as to only allow for the ingress and egress of fluid through the hoses, thus constituting the lobes 401, 402 as a fluid bladder, see annotated Fig 4 below, p. [0037-0038]), the second fluid bladder having a second interior fence that defines a second fluid flow path through the second fluid bladder (seals 415 and 416 extend from seal 414 into lobes 401, 402 toward seal 410,  thus forming a second fluid flow path wherein the fluid can only flow around the seals 415, 416, see annotated Fig 4 below, p. [0038]), the second fluid bladder having a receptacle comprising a first receiving port and a second receiving port 
	wherein the fluid connector is fluidically coupled to the receptacle to allow fluid to flow between the first wrap section and the second wrap section (hoses 411, 413 allow for fluid to ingress from lobe 403 into lobes 401 and 402 and then egress out of hose 413 on the opposing side of lobe 403, p. [0037-0038, 0022, 0024-0025]).

    PNG
    media_image4.png
    620
    799
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    720
    845
    media_image2.png
    Greyscale

While Wilford, et al. further discloses the ability for there to be any number of additional layers and that each of the cavities created by the sealing of the layers together do not need to 
Bell, et al. teaches an analogous therapy wrap (portable fluid therapy device, title, abstract) having an analogous first fluid bladder (inner chamber 210 is separated by the membrane 212 into two regions, the “first fluid bladder” is being considered the hot water receiving region 214, Figs 18-19, col 10 lines 41-68) and an analogous second fluid bladder (inner chamber 210 is separated by the membrane 212 into two regions, the “second fluid bladder” is being considered the cold water receiving region 216, Figs 18-19, col 10 lines 41-68) wherein an air bladder (outer chamber 208 is adapted to be selectively inflated with air, Figs 18-19, col 10 lines 41-68, col 11 lines 1-6) only covers the first fluid bladder (outer chamber 208 only covers the hot water receiving region 214 as the outer chamber 208 shares an intermediate wall 206 hot water receiving portion 214, Figs 18-19, col 10 lines 41-68) providing additional support and comfort to the patient who is wearing the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first fluid bladder as disclosed by Wilford, et al. to include an air bladder only covering the first fluid bladder as taught by Bell, et al. in order to provide additional support and comfort to the patient who is wearing the device.
While Wilford, et al. as modified by Bell, et al. discloses the first and second fluid bladders and the air bladder, Wilford, et al. as modified by Bell, et al. does not explicitly disclose a perimeter fence coupled to and disposed around perimeters of the first fluid bladder, the second fluid bladder, and the air bladder.
Lowe, et al. teaches an analogous multi-sectional therapy wrap (reinforced therapeutic wrap, title, abstract) wherein a perimeter fence is coupled to and disposed around perimeters of the analogous fluid and air bladders (sleeve 41 acts as a cover for fluid and gas pressure bladders 37, 38, sleeve formed of an inner front portion and an outer back portion wherein the inner and outer portions are sewn together to form a seam which encircles the bladders entirely thus would act as a perimeter fence around the perimeters of the bladders, Figs 3-4, p. [0102-0107]) providing additional protection to the bladders, comfort to the wearer, and the ability to remove and clean the covering if needed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified perimeters of the fluid and air bladders as disclosed by Wilford, et al. as modified by Bell, et al. to have a perimeter fence coupled to and disposed around perimeters of the fluid and air bladders as taught by Lowe, et al. in order to provide additional protection to the bladders, comfort to the wearer, and the ability to remove and clean the covering if needed.
Regarding claim 41, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 40 above. Wilford, et al. further discloses wherein the fluid connector is reversibly coupled to the receptacle (the ingress and egress of fluid through hoses 411 and 413 can be reversed so it goes in the opposite direction, p. [0022-0025, 0037-0038]).
Regarding claim 42, 
Regarding claim 43, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 40 above. Wilford, et al. further discloses wherein in use the fluid flow between the first wrap section and the second wrap section is flowing between the first port and the first receiving port and between the second port and the second receiving port (hose 411 allows for fluid to ingress from lobe 403 into lobes 401 around seal 415 through gap 415a, then into lobe 402 around seal 416 and through gap 416a, and then egress out of hose 413 on the opposing side of lobe 403, see fluid path annotated Fig 4 above, p. [0037-0038, 0022, 0024-0025]).
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0012169 A1 to Wilford, et al. (herein referred to as Wilford I) as modified by US 5,411,541 to Bell, et al. as modified by US 2012/0172774 A1 to Lowe, et al., as applied to claim 29 above, further in view of US 2015/0224015 A1 to Wilford, et al. (herein referred to as Wilford II).
Regarding claim 30, Wilford I as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 29 above.  
Wilford I as modified by Bell, et al. as modified by Lowe, et al. does not explicitly disclose wherein the attachment points configured to limit expansion of the second fluid bladder have a larger diameter than the attachment points configured to limit expansion of the first fluid bladder.
Wilford II teaches an analogous therapy wrap (therapeutic wrap with pattern zone, title) wherein analogous attachment points configured to limit expansion of the analogous second fluid bladder have a larger diameter than the analogous attachment points configured to limit expansion of the analogous first fluid bladder (zone 223 is located in a “second lobe” and contains a pattern 240 having large diameter internal seal patterns compared to the small diameter seal patterns 230 

    PNG
    media_image5.png
    625
    816
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment points of the second fluid bladder as disclosed by Wilford I as modified by Bell, et al. as modified by Lowe, et al. to have a diameter larger than the attachment points of the first fluid bladder as taught by Wilford II in order prevent to kinking around the locations in the fluid chamber where kinking occurs, such as around the fluid tubes and around the channel (Wilford II, p. [0010]).
Regarding claim 31, Wilford I as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 29 above.  
Wilford I as modified by Bell, et al. as modified by Lowe, et al. does not explicitly disclose wherein the attachment points configured to limit expansion of the second fluid bladder are spaced farther apart than the attachment points configured to limit expansion of the first fluid bladder.
Wilford II teaches an analogous therapy wrap (therapeutic wrap with pattern zone, title) wherein the analogous attachment points configured to limit expansion of the analogous second fluid bladder are spaced farther apart than the analogous attachment points configured to limit expansion of the analogous first fluid bladder (zone 223 is located in a “second lobe” and contains a pattern 240 having large diameter internal seal patterns that have a comparatively large distance between each seal as compared to the small diameter seal patterns 230 located in the “first lobe” where the distance between the seals forming the pattern are less than distances between the seals contained in the large seal pattern zones, Figure 2 clearly shows the second set of attachment points have larger distances between each seal than the first set of attachment points which have a smaller distance, see annotated Figure 2 above in Figure 7, p. [0010, 0032-0035]) providing a small seal pattern that decreases the overall internal volume of the wrap, thereby limiting the total amount of fluid that can enter the wrap at a given time, while the large seal pattern zones ensure continuous fluid flow by providing larger pathways in critical areas and preventing kinking in those areas (Wilford II, p. [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment points of the second fluid bladder as disclosed by Wilford I as modified by Bell, et al. as modified by Lowe, et al. to be spaced farther apart than the than the attachment points of the first fluid bladder as taught by .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0012169 A1 to Wilford, et al. as modified by US 5,411,541 to Bell, et al. as modified by US 2012/0172774 A1 to Lowe, et al., as applied to claim 24 above, further in view of US 2012/0330202 A1 to Flick.
Regarding claim 32, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 24 above.  
Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. does not disclose wherein the second wrap section comprises a curved biasing element adapted to bias the second wrap section against a patient’s neck.
Flick teaches an analogous therapy wrap (thermal therapy device 10, Fig 1, p. [0021]) wherein the analogous second wrap section (interior chamber 32 of bladder 30, Figs 9-11, p. [0028-0029]) comprises a curved biasing element (harness 20 may comprise a rigid band that is shaped as an inverted U and may be slid in to pocket 42 located on the outside of interior chamber 32, Figs 8 and 10, p. [0023, 0026, 0029]) adapted to bias the second wrap section against a patient’s neck (device 10 can be sized to fit the neck such that the interior chamber 32 is positioned against a patient's neck, p. [0021]) providing a secure attachment of the device to the user and ensuring the bladder is held in placed for thermal therapy treatment thus providing overall comfort and optimal treatment to the user (Flick, p. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second wrap section as disclosed by Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. to include a curved biasing element adapted to bias the second wrap section against a patient’s neck as taught by Flick in order to provide a secure attachment of the device to the user and ensuring the bladder is held in placed for thermal therapy treatment thus providing overall comfort and optimal treatment to the user (Flick, p. [0023]).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0012169 A1 to Wilford, et al. as modified by US 5,411,541 to Bell, et al. as modified by US 2012/0172774 A1 to Lowe, et al., as applied to claim 24 above, further in view of US 2013/0296981 A1 to Saggers.
Regarding claim 35, Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. discloses the invention as applied to claim 24 above.  
Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. does not disclose a spacer disposed between the first wrap section and the second wrap section and adjacent the junction.
Saggers teaches an analogous therapy wrap (thermal pack 10 for therapeutic treatment, Fig 1, abstract, p. [0027]) having a spacer (separator element 22, Figs 1 and 3, p. [0029, 0033]) disposed between the analogous first wrap section and the analogous second wrap section and adjacent the analogous junction (separator elements 22 are provided within the fluid passageway of the pack 10 and therefore disposed between the front sheet and the back sheet and run between a “first wrap section” through a “junction” (red box in annotated Figure 1 below) into a “second wrap section”, the separator element comprises a pair of "W" shaped tracks which are disposed 

    PNG
    media_image6.png
    518
    727
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapy wrap as disclosed by Wilford, et al. as modified by Bell, et al. as modified by Lowe, et al. to have a spacer disposed between the first wrap section and the second wrap section and adjacent the junction as taught by Saggers in order to provide a spaced apart relationship between the front sheet and the back sheet while also provides a  continuous fluid highway running through the different sections of the pack (Saggers, p. [0029]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082. The examiner can normally be reached Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL A BEREZIK/Examiner, Art Unit 3786        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786